Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
The following is a Non-Final office action on the merits in response to Applicant’s amendment filed on 30 December 2020. Claims 1, 3, 5, 6 and 21-37 are currently pending. The rejection under 35 USC § 101 directed to non-statutory subject matter of claims 1, 3, 5, 6 and 21-37 is maintained. The rejections are as stated below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Response to Arguments
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Examiner respectfully disagrees. Claims 1, 3, 5, 6 and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework.
Examiner incorporates herein the response to arguments from the previous office actions. 
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “… receiving, by a system comprising a server computer, a request for a resource provider specific token provided by an interface of a digital wallet application on a user device... and … receiving, by the system comprising the server computer, a request to associate the resource provider specific token to a second account provided by the interface of the digital wallet application…” and added claim 37 wherein the authorization request message comprises a transaction amount and an expiration date.  The concept is still 
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
As mentioned previously, the claims are directed to the abstract idea of updating account information across resource providers (see claims and page 1 of the specification). Throughout the specification and the claims, the transactions and authorizations are related to users accounts and providers, they are financial transactions activities between users and providers. Dependent claims discuss the use of users devices to conduct transactions. Therefore, it is fair by the examiner to indicate that these limitations are directed to an abstract idea that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
The Examiner respectfully disagrees. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).

As mentioned in previous office actions. The generic computer components are claimed to perform their basic functions through the program that enables the performance of updating account information across resource providers. The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components (processor and a memory) at each step of the process perform purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer processor performing its generic computer functions. Accordingly, claims are ineligible. 
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and database technology. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something 
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yankovich et al. (US 20120234912 A1) discloses a method and system for scanning gift cards and transferring their values into digital cash for use or trade.
Theureret al. (US 20170372301) facilitates allowing a third party service provider to integrate with an electronic wallet to provide a value-added service to a wallet consumer. The VAW may also be configured to facilitate the creation and funding of pre-paid accounts in a consumer's virtual wallet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691